Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 29, 2022 has been entered.
 Detailed Action
	This office action is a response to applicant’s communication submitted March 29, 2022, wherein claim 1 is amended and claim 19 is canceled.  This application is a continuation in part of US application 15/030936, now US patent 10005849, filed April 21, 2016, which is a national stage application of PCT/JP2015/062570, filed April 24, 2015, and is a national stage application of PCT/JP2014/076787, filed October 7, 2014, and claims benefit of foreign applications JP2013-222565, filed October 25, 2013, and JP2014-221782, filed October 30, 2014.
Claims 1, 2, 5, 6, 8-11, and 13-17 pending in this application.
Claims 1, 2, 5, 6, 8-11, and 13-17 as amended are examined on the merits herein.

Withdrawn Rejections
Applicant’s amendment, submitted March 29, 2022, with respect to the rejection of claims 1, 2, 5-11, and 13-19 under 35 USC 103 for being obvious over Iji et al. in view of Okamoto et al., in view of Clark et al., has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to require the presence of a specific X-ray diffraction peak that is not necessarily present in prior art acylated cellulose compositions.  Therefore the rejection is withdrawn.

The following new grounds of rejection are introduced:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, 6, 8-11, and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “a short-chain organic group having 4 or less carbon atoms,”, and the claim also recites “the short-chain organic group is a short-chain acyl having 2 to 4 carbon atoms,” and furthermore “the short-chain organic group includes and acetyl group,” which are the narrower statements of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Furthermore note that if Applicant amends claim 1 to overcome this rejection, dependent claims further defining the identity of the short-chain group, for example claims 15-17, should be reviewed and possibly amended or canceled to ensure that they comply with 35 USC 112(d) in view of the amendment to the base claim.

Allowable Subject Matter
The pending claims would be allowable if amended so as to overcome the above rejection under 35 USC 112(b), for example by defining the short chain organic group as being an acetyl group.  While the X-ray diffraction patterns of crystalline substances can be unpredictable, as defined in the claims and the specification, the claimed compositions are produced in a particular manner disclosed in example 1 on p. 48 of the specification as originally filed.  As described in the disclosure, for example paragraph 17 on p. 4, paragraph 43 on p. 11, and paragraphs 52-58 on pp. 14-15, acylated cellulose derivatives according to the invention have a heterogeneous structure and contain crystalline domains composed of crystals formed form the acetylated regions of the polymer.  Therefore regardless of the identity of the long-chain group, or its degree of substitution, the specific X-ray powder diffraction peak associated with these cellulose acetate crystal regions is expected to be present.  Furthermore because Applicant has disclosed a 2-step heterogeneous synthesis method that arrives at this structure, the present disclosure enables one skilled in the art to make such compositions.
Furthermore the prior art does not disclose or render obvious the claimed compositions.  While cellulose mixed esters ae known in the art, for example as described by EP2471820, of record in previous action) it is not clear whether any cellulose mixed ester having the claimed substituents, even those having some degree of crystallinity, has the claimed X-ray diffraction peak at 2θ=8O.  For example, the post-filing publication Tanaka et al. (Reference included with PTO-892) discloses an x-ray powder diffraction pattern of mixed acetyl/cardanol (p. 1491 figure 4) cellulose esters that lacks a diffraction peak at 2θ=8O, indicating that this particular peak is not an inherent property of this material prepared by other methods.

Conclusion
Claims 1, 2, 5, 6, 8-11, and 13-16 are rejected.  Claim 17 is objected to for depending form a rejected base claim but would be allowable if rewritten in independent form incorporating all the limitations of the rejected base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	6/17/2022